980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jacob C. HIGGS, Plaintiff-Appellant,v.Mr. NULTY;  Attorney General of Virginia, Defendants-Appellees.
No. 92-6848.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 21, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Jacob C. Higgs, Appellant Pro Se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Jacob C. Higgs appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).1  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.2  Higgs v. Nulty, No. CA-91-160-R (W.D. Va.  July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C.A. § 636(c) (West Supp. 1992)


2
 We hereby grant Higgs's motion to voluntarily dismiss the attorney general